Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20       PageID.3625    Page 1 of 9




                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


 JEFFREY EUGENE SNELL,
                                                   Criminal Case No. 16-20222-6
               Petitioner,
                                                   SENIOR U.S. DISTRICT JUDGE
                   v.                              ARTHUR J. TARNOW

 UNITED STATES OF AMERICA,                         U.S. MAGISTRATE JUDGE
                                                   R. STEVEN WHALEN
             Respondent.


                                       /


 ORDER GRANTING PETITIONER’S MOTION FOR COMPASSIONATE RELEASE [399]

       On April 8, 2020, Jeffrey Eugene Snell filed a Motion for Compassionate

 Release [399] from his incarceration at Federal Correctional Institution (“FCI”)

 Milan. On May 7, 2020, the parties filed concurrent responses [404] [406]. The

 Court held oral argument on the motion on May 14, 2020. After the hearing, the

 Court ordered the parties to provide supplemental records. (ECF No. 412). On May

 29, 2020, the Government submitted Snell’s supplemental medical and prison

 records as well as a supplemental brief. (ECF No. 422, 423). On June 1, 2020, the

 Court held a follow-up hearing. For the reasons stated below and on the record, the

 Court GRANTS Snell’s Motion for Compassionate Release [399].
                                     Page 1 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20          PageID.3626    Page 2 of 9




                               FACTUAL BACKGROUND

       On December 11, 2017, the Court sentenced Mr. Snell to a mandatory 60

 months (5 years) of imprisonment for Conspiracy to Distribute and Possess With

 Intent to Distribute Heroin in violation of 21 U.S.C. §§841(b)(1)(B) 846. (ECF No.

 318, PageID. 1581-82). His current release date is August 8, 2022. See Probation

 Memorandum (May 29, 2020).


       Snell is 56 years old. After complaining of body aches, a cough, and a fever

 of 102 Fahrenheit, he tested positive for the COVID-19 virus on April 11, 2020.

 (ECF No. 407, PageID. 3074, 3082). He was then placed in medical isolation and

 monitored for several days. During this time, Snell experienced mild to moderate flu

 like symptoms. (See e.g. ECF No. 407, PageID. 3068). His lungs remained clear and

 his temperature lowered to a normal 98.9 Fahrenheit on April 14, 2020. (ECF No.

 407, PageID. 3064). He has since been discharged from isolation.

       Because Snell already contracted, and has largely recovered from, the

 COVID-19 virus, his main health concern is the strain the pandemic has placed on

 his access to medical care. Snell has congenital spina bifida. (ECF No. 404-5,

 PageID. 3001-06). As a consequence of his condition, Snell’s bladder is paralyzed,

 which requires him to self-catheter several times a day in order to urinate. (Id.) Since

 his incarceration, Mr. Snell has contracted several urinary tract infections (“UTI”).
                                       Page 2 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20         PageID.3627     Page 3 of 9




 In fact, his medical records indicate that he has had at least 7 UTIs since 2018, the

 most recent of which was treated on May 18, 2020, causing him to become

 increasingly immune to antibiotics. (ECF No. 423-1, PageID. 3287; 423-2, PageID.

 3342, 3345, 3366; 423-3, PageID. 3493, 3500). He claims that his infections are

 caused by the prison’s failure to provide sanitary medical supplies to safely self-

 catheter such as surgical gloves, clean catheters, proper lubrication and a clean

 environment.

       Upon the Court’s request, the Government forwarded Snell’s Letter to the

 Court [400] to FCI Milan’s warden as a request for compassionate release. (ECF No.

 422, PageID. 3278). On May 18, 2020, the warden denied the request, claiming that

 Snell did not meet the criteria under the statute. (ECF No. 422-2, PageID. 3283).

                                          ANALYSIS


 The compassionate release statute states the following in relevant part.

       (A) the court, upon motion of the Director of the Bureau of Prisons, or
           upon motion of the defendant after the defendant has fully
           exhausted all administrative rights to appeal a failure of the Bureau
           of Prisons to bring a motion on the defendant's behalf or the lapse
           of 30 days from the receipt of such a request by the warden of the
           defendant's facility, whichever is earlier, may reduce the term of
           imprisonment (and may impose a term of probation or supervised
           release with or without conditions that does not exceed the
           unserved portion of the original term of imprisonment), after
           considering the factors set forth in section 3553(a) to the extent that
           they are applicable, if it finds that—
                                       Page 3 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20        PageID.3628     Page 4 of 9




           (i)    extraordinary and compelling reasons warrant such a
                  reduction.

 18 U.S.C.A. § 3582.

 There is no dispute that Snell has exhausted his administrative remedies. The Court

 thus has three questions to answer: first, whether extraordinary and compelling

 reasons warrant a reduction in sentence, second, whether Snell poses a danger to the

 community, and third, whether a sentence reduction is consistent with the § 3553(a)

 factors. United States v. Amarrah, No. 17-20464, 2020 WL 2220008, at *4 (E.D.

 Mich. May 7, 2020).

    1. Extraordinary and Compelling Reasons for Release

       In order to determine if extraordinary and compelling reasons exist to release

 Snell, the Court must determine if a sentence reduction is “consistent with applicable

 policy statements issued by the [United States] Sentencing Commission.” 18 U.S.C.

 § 3582(c)(1)(A). The applicable policy statement recites the following:

              1. Extraordinary and Compelling Reasons.--Provided the defendant
       meets the requirements of subdivision (2), extraordinary and compelling
       reasons exist under any of the circumstances set forth below:
              (A) Medical Condition of the Defendant.--
              (i) The defendant is suffering from a terminal illness (i.e., a serious
       and advanced illness with an end of life trajectory). A specific prognosis of
       life expectancy (i.e., a probability of death within a specific time period) is
       not required. Examples include metastatic solid-tumor cancer, amyotrophic
       lateral sclerosis (ALS), end-stage organ disease, and advanced dementia.
              (ii) The defendant is--
                                       Page 4 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20          PageID.3629    Page 5 of 9




                  (I) suffering from a serious physical or medical condition,
                  (II) suffering from a serious functional or cognitive
                  impairment, or
                  (III) experiencing deteriorating physical or mental health
                  because of the aging process, that substantially diminishes the
                  ability of the defendant to provide self-care within the
                  environment of a correctional facility and from which he or she
                  is not expected to recover
                  [. . .]
            (D) Other Reasons.--As determined by the Director of the Bureau of
            Prisons, there exists in the defendant's case an extraordinary and
            compelling reason other than, or in combination with, the reasons
            described in subdivisions (A) through (C).
 U.S.S.G. 1B1.13

 Here, Snell has presented “Other Reasons” to warrant compassionate release,

 specifically his medical condition “that substantially diminishes [his] ability . . . to

 provide self-care . . . he is not expected to recover,” which is exacerbated by FCI

 Milan’s inability to provide him with adequate medical care. Id.

       Snell suffers from a birth defect that requires constant care. The Court was

 made aware of this at sentencing and advised the BOP to place Snell in a medical

 facility so that he could receive the care he needs. Nevertheless, Snell is now housed

 at FCI Milan, which is not a medical facility. Robust health systems outside of prison

 have been overwhelmed by the current pandemic, so much more so is the strain on

 an already under resourced BOP facility that is not designed to provide acute medical

 care en masse. Accordingly, what little medical resources FCI Milan has are now

 being funneled to COVID-19 patients, leaving inmates with chronic conditions, like
                                       Page 5 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20        PageID.3630            Page 6 of 9




 Snell, more vulnerable to deterioration or infection. Snell has already had several

 UTIs and each new infection increases his immunity to antibiotics. He averages a

 UTI every couple of months — at this rate, without intervention, he could develop

 sepsis which “can lead to multi-organ dysfunction, failure, and even death.” Avital

 Porat      et.    al.,     Urosepsis.       STATPEARLS          (Feb.         4,      2020)

 https://www.ncbi.nlm.nih.gov/books/NBK482344.

         Additionally, 20 inmates and staff members are currently positive with

 COVID-19 at FCI Milan. COVID-19 Cases, Federal Bureau of Prisons,

 https://www.bop.gov/coronavirus/ (last visited May 13, 2020). Three inmates have

 died, and 109 inmates and staff members have recovered. Id. Although he has

 already contracted COVID-19, seeing that is a novel virus, researchers cannot

 definitively conclude whether Snell could contract it again. William Park, Can you

 catch        Covid-19        twice?,         BBC        (Apr.           22,           2020),

 https://www.bbc.com/future/article/20200421-will-we-ever-be-immune-to-covid-

 19 (“Immunity to Covid-19 is not as clear cut as we might hope”). Snell will not be

 a guinea pig to test this possibility. The Court finds that because FCI Milan is not a

 conducive facility for Snell’s health, both in regards to the virus and his underlying

 condition, extraordinary and compelling reasons exist for his release.



                                        Page 6 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20       PageID.3631    Page 7 of 9




    2. Danger to the Community

       Federal Sentencing Guideline 1B1.13 provides for compassionate release only

 when “[t]he defendant is not a danger to the safety of any other person or to the

 community, as provided in 18 U.S.C. § 3142(g).” The Court finds that Snell’s

 conduct in prison indicates that he presents a low risk of recidivism. In over two

 years in prison, Snell has only had one disciplinary incident for attempting to have

 a three-way phone conversation. See Probation Memorandum (May 29, 2020).

 Furthermore, Snell has earned his GED in prison and participated in “54 hours of

 educational and vocational programs including; Reading, Money Smart,

 Employment, Parenting, and Personal Growth.” Id.

       Snell claims that he has taken responsibility for his crimes and upon release

 will reside with his mother in Detroit and continue his employment at Fiat Chrysler,

 where he has worked in the paint department since 2013. (ECF No. 404, PageID.

 2845). At the time of sentencing, the Union’s President at Chrysler vouched for

 Snell’s dedication to his work and good character. (ECF No. 404-6, PageID. 3010).

 Probation has recently confirmed with a union representative that Snell will be

 allowed to return to work upon his release, allowing him to access a steady income

 and healthcare coverage. See Probation Memorandum (May 29, 2020). Considering


                                      Page 7 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20         PageID.3632     Page 8 of 9




 the willingness of his family and employer to take him in and support his reentry,

 the Court sees no reason why he cannot serve the remainder of his sentence at home.

    3. Section 3553(a) Factors

       A district court contemplating a motion for compassionate release must

 consider the § 3553(a) sentencing factors. Those are as follows:

       (a) Factors to be considered in imposing a sentence.--The court shall
       impose a sentence sufficient, but not greater than necessary, to comply
       with the purposes set forth in paragraph (2) of this subsection. The court,
       in determining the particular sentence to be imposed, shall consider--
       (1) the nature and circumstances of the offense and the history and
       characteristics of the defendant;
       (2) the need for the sentence imposed--
       (A) to reflect the seriousness of the offense, to promote respect for the law,
       and to provide just punishment for the offense;
       (B) to afford adequate deterrence to criminal conduct;
       (C) to protect the public from further crimes of the defendant; and
       (D) to provide the defendant with needed educational or vocational
       training, medical care, or other correctional treatment in the most effective
       manner;
       (3) the kinds of sentences available;
       (4) the kinds of sentence and the sentencing range established for--
       (A) the applicable category of offense committed by the applicable
       category of defendant as set forth in the guidelines--

 18 U.S.C.A. § 3553.

       The Court’s consideration of these factors is explicated both in this opinion’s

 analysis of U.S.S.G. 1B1.13 and on the record of the June 1, 2020 hearing. Snell’s

 crimes were serious, but the quality of his time in prison has shown that he has the

 educational and correctional tools to live a life apart from crime. Finally, the
                                       Page 8 of 9
Case 2:16-cr-20222-AJT-RSW ECF No. 425 filed 06/02/20           PageID.3633    Page 9 of 9




 potential danger of Snell’s medical conditions outweigh any marginal benefit he

 would receive from finishing his remaining time in prison. A sentence reduction to

 time-served is therefore in line with the § 3553(a) factors.

                                        CONCLUSION

       IT IS ORDERED that Petitioner’s Motion for Compassion Release [399] is

 GRANTED.

       IT IS FURTHER ORDERED that Snell be IMMEDIATELY RELEASED

 to begin his 4-year term of SUPERVISED RELEASE, as outlined by the December

 18, 2017 Judgment (ECF No. 318), including the following Special Condition:

       HOME CONFINEMENT: You are restricted to your residence at
       all times, except for employment; education; religious services;
       medical, substance abuse, or mental health treatment; attorney
       visits; court appearances; court-ordered obligations; or other
       activities as preapproved by the officer (home detention).
       The participant shall be monitored by location monitoring
       technology at the discretion of the officer for a period of 90 days
       and shall abide by all technology requirements. The participant
       shall pay the costs of participation in the location monitoring
       program.



       SO ORDERED.


                                         s/Arthur J. Tarnow
                                         Arthur J. Tarnow
 Dated: June 2, 2020                     Senior United States District Judge

                                       Page 9 of 9
